         Case 1:20-cv-01468-CJN Document 106 Filed 11/16/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF PENNSYLVANIA               )
et al.,                                    )              Civil Action No. 1:20-cv-01468-CJN
                                           )
       Plaintiffs,                         )
                                           )
v.                                         )
                                           )
ELISABETH D. DEVOS, in her official        )
capacity as Secretary of Education et al., )
                                           )
       Defendants.                         )
__________________________________________)

            JOINT MOTION TO MODIFY MERITS BRIEFING SCHEDULE

       The parties respectfully move the Court to modify the dispositive motions briefing. In

accordance with the Court’s October 16, 2020 Amended Scheduling Order, ECF No. 105, the

parties have moved expeditiously to provide and review the administrative record. Currently,

Plaintiffs’ opening brief must be filed on November 20, 2020, and Defendants’ and Intervenors’

response brief and cross-motion must be filed on December 23, 2020. Due to ongoing review of

recently produced documents in the extensive administrative record, pressing business in the

intervening time, and the upcoming holiday schedule, the parties respectfully request that the

court enter the following briefing schedule:

       1.      Plaintiffs shall file a motion for summary judgment not exceeding 65 pages by

               December 18, 2020.

       2.      Amicus briefs in support of Plaintiffs’ motion for summary judgment shall be

               filed by January 8, 2020.




                                                1
 Case 1:20-cv-01468-CJN Document 106 Filed 11/16/20 Page 2 of 6




3.   Defendants and Intervenors shall file cross-motions for summary judgment and

     opposition briefs to Plaintiffs’ motion for summary judgment by January 19,

     2021.

4.   Amicus briefs in support of Defendants’ and Intervenors’ cross-motions for

     summary judgment shall be filed by January 26, 2021.

5.   Plaintiffs shall file a combined reply brief in support of their motion for summary

     judgment and opposition briefs to Defendants’ and Intervenors’ cross-motion for

     summary judgment not exceeding 50 pages by February 16, 2021.

6.   Defendants and Intervenors shall file reply briefs in support of their cross-motions

     for summary judgment by March 16, 2021.

7.   In accordance with Local Civil Rule 7(n), the parties shall jointly prepare and file

     an appendix containing copies of those portions of the administrative record that

     are cited or otherwise relied upon in any memorandum in support of or in

     opposition to any dispositive motion by March 30, 2021.

8.   In accordance with Local Civil Rule 7(f), Plaintiffs request an oral hearing on the

     parties’ cross-motions. Defendants and Intervenors respectfully do not oppose

     Plaintiffs’ request if the Court believes a hearing would be helpful.

9.   In the event that this case remains pending after the Court rules on the parties’

     cross-motions for summary judgment, Defendants shall file an answer or

     otherwise respond to Plaintiffs’ amended complaint within 30 days of the Court’s

     decision.




                                       2
         Case 1:20-cv-01468-CJN Document 106 Filed 11/16/20 Page 3 of 6




       10.     Defendants and Intervenors may move to exceed this Court’s page limits in

               advance of the filing of their respective opening and closing merits briefs, in

               accordance with Local Civil Rule 7(e).

       Based on the foregoing, the parties respectfully request that their motion to modify the

dispositive motions briefing schedule be entered by the Court. In accordance with the Local

Rules of this Court, a proposed order is attached hereto.

Dated: November 16, 2020                       Respectfully submitted,


                                                JOSH SHAPIRO
                                                Attorney General
                                                Commonwealth of Pennsylvania
                                                MICHAEL J. FISCHER
                                                Chief Deputy Attorney General

                                                 /s/ Aimee D. Thomson
                                                AIMEE D. THOMSON (D.C. Bar No. 1045758)
                                                RYAN B. SMITH
                                                JACOB B. BOYER
                                                Deputy Attorneys General
                                                Office of Attorney General
                                                1600 Arch Street, Suite 300
                                                Philadelphia, PA 19103
                                                (267) 374-2787
                                                athomson@attorneygeneral.gov




                                                 3
Case 1:20-cv-01468-CJN Document 106 Filed 11/16/20 Page 4 of 6




                             GURBIR S. GREWAL
                             Attorney General
                             State of New Jersey
                             MAYUR P. SAXENA
                             Assistant Attorney General

                             /s/ Marie Soueid
                             MARIE SOUEID
                             ESTELLE BRONSTEIN
                             EMILY WANGER
                             Deputy Attorneys General
                             New Jersey Attorney General’s Office
                             Richard J. Hughes Justice Complex
                             25 Market Street
                             Trenton, NJ 08625
                             (609) 376-2564
                             Marie.Soueid@law.njoag.gov


                             XAVIER BECERRA
                             Attorney General of California
                             State of California
                             MICHAEL NEWMAN
                             Senior Assistant Attorney General
                             CHRISTINE CHUANG
                             Supervising Deputy Attorney General

                             /s/ Laura Faer
                             LAURA FAER
                             CHRISTINA RIEHL
                             MARISOL LEÓN
                             SHUBHRA SHIVPURI
                             SRIVIDYA PANCHALAM
                             Deputy Attorneys General
                             California Attorney General’s Office
                             1515 Clay Street, 20th Floor
                             Oakland, CA 94612-0552
                             (510) 879-3305
                             Laura.Faer@doj.ca.gov

                             Attorneys for Plaintiffs




                              4
Case 1:20-cv-01468-CJN Document 106 Filed 11/16/20 Page 5 of 6




                            JEFFREY B. CLARK
                            Acting Assistant Attorney General

                            CARLOTTA P. WELLS
                            Assistant Branch Director

                              /s/ Daniel Riess
                            DANIEL RIESS (Texas Bar No. 24037359)
                            Trial Attorney
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, N.W.
                            Washington, D.C. 20005
                            Tel: (202) 353-3098
                            Fax: (202) 616-8460
                            Daniel.Riess@usdoj.gov
                            Attorneys for Defendants


                              /s/ William S. Consovoy
                            William S. Consovoy (D.C. Bar #493423)
                            Cameron T. Norris
                            Alexa R. Baltes (pro hac vice)
                            CONSOVOY MCCARTHY PLLC
                            1600 Wilson Blvd., Ste. 700
                            Arlington, VA 22209
                            (703) 243-9423
                            will@consovoymccarthy.com
                            cam@consovoymccarthy.com
                            lexi@consovoymccarthy.com

                            Counsel for Defendant-Intervenors Speech First,
                            Inc. and Independent Women’s Law Center




                               5
Case 1:20-cv-01468-CJN Document 106 Filed 11/16/20 Page 6 of 6




                             /s/ Charles J. Cooper
                            Charles J. Cooper (D.C. Bar #248070)
                            Brian W. Barnes (pro hac vice)
                            Nicole J. Moss (D.C. Bar #472424)
                            COOPER & KIRK, PLLC
                            1523 New Hampshire Ave., NW
                            Washington, D.C. 20036
                            (202) 220-9600
                            ccooper@cooperkirk.com
                            bbarnes@cooperkirk.com
                            nmoss@cooperkirk.com

                            Counsel for Defendant-Intervenor Foundation for
                            Individual Rights in Education




                              6
